LITHIUM ION SECONDARY BATTERY AND METHOD FOR MANUFACTURING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okae et al. (US 2004/0096743 A1), Kawakami et al. (US 2011/0236752 A1), and further in view of Nan et al. (J. Mater. Chem, 21, (2011), 9994-9996).
Regarding claim 2, Okae et al. teach a method for manufacturing a lithium ion secondary battery (Abstract), comprising the steps of: forming a plurality of particles comprising a lithium-containing composite oxide; applying a slurry comprising the plurality of particles to an upper surface of a positive electrode current collector (Paragraph 0072 discloses various lithium composite oxides for use as a cathode material. Further, paragraph 0081 discloses making the electrode by first creating a slurry and uniformly applying it to a current collector.); exerting pressure on the slurry so that a b-axis of each of the plurality of particles intersects with the upper surface of the positive electrode current collector (Paragraph 0098 discloses using a roll press for compression molding to for the positive active material). However, Okae et al. do not teach heating the slurry after exerting pressure on the slurry or wherein in each of the plurality of particles, a length in a b-axis direction is shorter than each of lengths in an a-axis direction and a c-axis direction.
Kawakami et al. teach teaching forming a positive electrode comprising lithium-containing composite oxides (Abstract). Further, comprising heating the slurry after exerting pressure on the slurry during formation of the electrode. (Paragraph 0066 discloses an aluminum foil is used as the positive electrode current collector 100, and the slurry is dropped thereover and is thinly spread by a casting method. Then, after the slurry is further stretched by a roller press machine and the thickness is formed uniformly, the positive electrode-active material layer 101 is formed over the positive electrode current collector 100 by being subjected to vacuum drying (less than or equal to 10 Pa) or heat drying.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Okae with Kawakami in order to achieve a desired thickness where cracks will not form.
However, neither Okae nor Kawakami et al. teach wherein in each of the plurality of particles, a length in a b-axis direction is shorter than each of lengths in an a-axis direction and a c-axis direction.
Nan et al. disclose controlling both the size and crystal orientation of Li-FePO4 composites for lithium ion batteries (Page 9994, 1st column); wherein in each of the single crystal particles, a length in a b-axis direction is shorter than each of lengths in an a-axis direction or that a b-plane has a square shape or a substantially square shape.(Abstract discloses the synthesis of LiFePO4 nanoplates wherein the thickness direction, otherwise b-axis, is 30nm and the width, otherwise a-axis, is 100 nm, and the length, otherwise c-axis, is 200 nm. These dimensions would yield a substantially square shape.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference of Okae by modifying the size and crystal orientation as disclosed by Nan in order to decrease capacity loss within 30 cycles, decrease polarization, due to the shortened electron and lithium ion transmission time which enhances electrochemical properties.
Regarding claim 3, the combination of Okae, Kawakami, and Nan et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 2. Further, Nan teaches (Abstract discloses a solvothermal method.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference of Okae by modifying the size and crystal orientation as disclosed by Nan in order to decrease capacity loss within 30 cycles, decrease polarization, due to the shortened electron and lithium ion transmission time which enhances electrochemical properties.
Regarding claim 4, the combination of Okae, Kawakami, and Nan et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 2. Further, Okae et al. teach wherein each of the plurality of particles a single crystal particle (Paragraph 0008).
Regarding claims 5 and 10, the combination of Okae, Kawakami, and Nan et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 2. Further, Nan et al. teach wherein each length in the b-axis direction of the plurality of particles is greater than or equal to 5 nm and less than or equal to 50 nm and wherein, in each of the plurality of particles, a b-plane has a square shape or a substantially square shape. (Abstract discloses the synthesis of LiFePO4 nanoplates wherein the thickness direction, otherwise b-axis, is 30nm and the width, otherwise a-axis, is 100 nm, and the length, otherwise c-axis, is 200 nm. These dimensions would yield a substantially square shape.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference of Okae by modifying the size and crystal orientation as disclosed by Nan in order to decrease capacity loss within 30 cycles, decrease polarization, due to the shortened electron and lithium ion transmission time which enhances electrochemical properties.
Regarding claim 6, the combination of Okae, Kawakami, and Nan et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 2. Further, Nan et al. teach (Abstract discloses the synthesis of LiFePO4 nanoplates wherein the thickness direction, otherwise b-axis, which would inherently extend away from the current collector as it coincides with the direction of diffusion lengths of Li migration and is thus at a 90 degrees angle from the surface of the collector.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference of Okae by modifying the size and crystal orientation as disclosed by Nan in order to decrease capacity loss within 30 cycles, decrease polarization, due to the shortened electron and lithium ion transmission time which enhances electrochemical properties.
Regarding claim 7, the combination of Okae, Kawakami, and Nan et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 2. Further, Nan teaches wherein at least one of the single crystal particles is overlapped with at least another one of the plurality of particles. (Figs 1a-1c.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference of Okae by modifying the size and crystal orientation as disclosed by Nan in order to decrease capacity loss within 30 cycles, decrease polarization, due to the shortened electron and lithium ion transmission time which enhances electrochemical properties.
Regarding claim 8, the combination of Okae, Kawakami, and Nan et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 2. Further, Okae et al. teach wherein the lithium-containing composite oxide has an olivine structure (Abstract).
Regarding claim 9, the combination of Okae, Kawakami, and Nan et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 2. Further, Further, Okae et 4 (M is one or more of Fe (II), Mn (II), Co (II), and Ni (II)) that is a general formula. (Abstract)

Claims 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okae et al. (US 2004/0096743 A1), Kawakami et al. (US 2011/0236752 A1), and further in view of Nan et al. (J. Mater. Chem, 21, (2011), 9994-9996), and further in view of Toshikazu et al. (JP H07-022030).
Regarding claim 12, Okae et al. teach a method for manufacturing a lithium ion secondary battery (Abstract), comprising the steps of: forming a plurality of particles comprising a lithium-containing composite oxide; applying a slurry comprising the plurality of particles to an upper surface of a positive electrode current collector (Paragraph 0072 discloses various lithium composite oxides for use as a cathode material. Further, paragraph 0081 discloses making the electrode by first creating a slurry and uniformly applying it to a current collector.); exerting pressure on the slurry so that a b-axis of each of the plurality of particles intersects with the upper surface of the positive electrode current collector (Paragraph 0098 discloses using a roll press for compression molding to for the positive active material). However, Okae et al. do not teach transmitting vibration to the slurry so that a b-axis of each of the plurality of particles intersects with the upper surface of the positive electrode current collector, heating the slurry after exerting pressure on the slurry or wherein in each of the plurality of particles, a length in a b-axis direction is shorter than each of lengths in an a-axis direction and a c-axis direction.
Kawakami et al. teach teaching forming a positive electrode comprising lithium-containing composite oxides (Abstract). Further, comprising heating the slurry after exerting pressure on the slurry during formation of the electrode. (Paragraph 0066 discloses an aluminum foil is used as the positive electrode current collector 100, and the slurry is dropped thereover and is thinly spread by a casting method. Then, after the slurry is further stretched by a roller press machine and the thickness is formed uniformly, the positive electrode-active material layer 101 is formed over the positive electrode current collector 100 by being subjected to vacuum drying (less than or equal to 10 Pa) or heat drying.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Okae with Kawakami in order to achieve a desired thickness where cracks will not form.
However, neither Okae nor Kawakami et al. teach wherein in each of the plurality of particles, a length in a b-axis direction is shorter than each of lengths in an a-axis direction and a c-axis direction, or transmitting vibration to the slurry so that a b-axis of each of the plurality of particles intersects with the upper surface of the positive electrode current collector.
Nan et al. disclose controlling both the size and crystal orientation of Li-FePO4 composites for lithium ion batteries (Page 9994, 1st column); wherein in each of the single crystal particles, a length in a b-axis direction is shorter than each of lengths in an a-axis direction or that a b-plane has a square shape or a substantially square shape.(Abstract discloses the synthesis of LiFePO4 nanoplates wherein the thickness direction, otherwise b-axis, is 30nm and the width, otherwise a-axis, is 100 nm, and the length, otherwise c-axis, is 200 nm. These dimensions would yield a substantially square shape.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference of Okae by modifying the size and crystal orientation as disclosed by Nan in order to decrease capacity loss within 30 cycles, decrease polarization, due to the shortened electron and lithium ion transmission time which enhances electrochemical properties.
However, Nan does not teach transmitting vibration to the slurry so that a b-axis of each of the single crystal particles intersects with the upper surface of the positive electrode current collector.
Toshikazu et al. teach the making of a lithium composite oxide for a battery (Abstract) wherein the method comprises the step of transmitting vibration to the slurry so that a b-axis of each of the single crystal particles intersects with the upper surface of the positive electrode current collector. (Paragraphs 0005, 0006, and 0009)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Nan with Toshikazu in order to prolong cycle life of the battery.
Regarding claim 13, the combination of Okae, Kawakami, Nan, and Toshikazu et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 12. Further, Nan teaches wherein the plurality of particles is formed by a hydrothermal method (Abstract discloses a solvothermal method.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference of Okae by modifying the size and crystal orientation as disclosed by Nan in order to decrease capacity loss within 30 cycles, decrease polarization, due to the shortened electron and lithium ion transmission time which enhances electrochemical properties.
Regarding claim 14, the combination of Okae, Kawakami, Nan, and Toshikazu et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 12. Further, Okae et al. teach wherein each of the plurality of particles a single crystal particle (Paragraph 0008).
Regarding claims 15 and 20, the combination of Okae, Kawakami, Nan, and Toshikazu et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 12. (Abstract discloses the synthesis of LiFePO4 nanoplates wherein the thickness direction, otherwise b-axis, is 30nm and the width, otherwise a-axis, is 100 nm, and the length, otherwise c-axis, is 200 nm. These dimensions would yield a substantially square shape.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference of Okae by modifying the size and crystal orientation as disclosed by Nan in order to decrease capacity loss within 30 cycles, decrease polarization, due to the shortened electron and lithium ion transmission time which enhances electrochemical properties.
Regarding claim 16, the combination of Okae, Kawakami, Nan, and Toshikazu et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 12. Further, Nan et al. teach wherein the b-axis of each of the plurality of particles intersects with the upper surface of the positive electrode current collector at an angle greater than or equal to 60 degrees and less than or equal to 90 degrees. (Abstract discloses the synthesis of LiFePO4 nanoplates wherein the thickness direction, otherwise b-axis, which would inherently extend away from the current collector as it coincides with the direction of diffusion lengths of Li migration and is thus at a 90 degrees angle from the surface of the collector.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference of Okae by modifying the size and crystal orientation as disclosed by Nan in order to decrease capacity loss within 30 cycles, decrease polarization, due to the shortened electron and lithium ion transmission time which enhances electrochemical properties.
Regarding claim 17, the combination of Okae, Kawakami, Nan, and Toshikazu et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 12. Further, Nan teaches wherein at least one of the single crystal particles is overlapped with at least another one of the plurality of particles. (Figs 1a-1c.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference of Okae by modifying the size and crystal orientation as disclosed by Nan in order to decrease capacity loss within 30 cycles, decrease polarization, due to the shortened electron and lithium ion transmission time which enhances electrochemical properties.
Regarding claim 18, the combination of Okae, Kawakami, Nan, and Toshikazu et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 12. Further, Okae et al. teach wherein the lithium-containing composite oxide has an olivine structure (Abstract).
Regarding claim 19, the combination of Okae, Kawakami, Nan, and Toshikazu et al. teach the method for manufacturing a lithium ion secondary battery, according to claim 12. Further, Further, Okae et al. teach wherein the lithium-containing composite oxide is expressed by LiMPO4 (M is one or more of Fe (II), Mn (II), Co (II), and Ni (II)) that is a general formula. (Abstract)

Allowable Subject Matter
Claims 11 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references teach the subject matter of these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729